Title: To George Washington from Major General Philip Schuyler, 9 September 1776
From: Schuyler, Philip
To: Washington, George

 

Dear Sir
Albany September 9th 1776

At half after ten this Morning I received a Letter from General Gates, Copy whereof I inclose your Excellency.
As it is most probable that the Enemy are attempting to cross the Lake, I have therefore thought it necessary to apply to the Neighbouring Counties of the New England States, and those of Ulster and Dutchess in this, to order their Militia to march up—As soon as they arrive I shall either move with what part may go to the Northward or with those to the Westward as may be most necessary—This can however only be determined by farther Intelligence from General Gates and Colo: Dayton which I momently expect to receive.
The Cartridge paper arrived here on the second Inst: was sent forward on the third and arrived at Fort George on the 5th at Night, and was probably forwarded from thence on the 6th.
I am informed that the Army is in the greatest Distress for Medicines—As every Misfortune and Want they labour under is imputed to me, so is this—I am heartily tired of Abuse and was in Hopes that Congress would have ordered an Enquiry into my Conduct—I requested it most earnestly on the sixteenth of last Month, but have not yet been honored with an Answer—I will no longer suffer the public Odium, since I have it most amply in my power to justify myself, and shall therefore resign my Commission as soon as I return from Tyonderoga or Tryon County, of this I shall advise Congress that Orders may be given for a General Officer to reside in this place, without which the Service will suffer—But in doing this I shall never forget the Duty I owe to my Country, and if I can by Advice or any other Means promote the Weal of it, none will do it with more Alacrity. I am Dr Sir with every Sentiment of Esteem and Respect Your Excellency’s most obedient humble Servant

Ph: Schuyler

